Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group VIII, claims 21, 49, 52, directed to A method for determining the presence, absence, or one or more characteristics of a target analyte, comprising:(a)    contacting the target analyte with a pore according to claim 21 such that the target analyte moves with respect to the pore, wherein the pore is a homo-oligomer of a CsgG mutant monomer which comprises a variant of the sequence shown in SEQ ID NO: 2, wherein the variant comprises  K94N/Q/R/F/Y/W/L/S substitution as species (b)    taking one or more measurements as the analyte moves with respect to the pore and thereby determining the presence, absence, or one or more characteristics of the analyte. in the reply filed on 11/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 50, 53-54 are withdrawn for being drawn to a non-elected invention.
Claim Objections
	Claim 51 is not in the set of claims, therefore  claims 52- 54 should be rewriten as claims 51-53. Correction is required.
Claims 21, 50, 52  is objected  for  including enormous number of substituted positions or set of positions. Applicant  must  amend claim 21    keeping K94N/Q/R/F/Y/W/L/S as 
Claim Rejections - 35 USC § 112-2nd paragraph
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 21, dependent claims 49, 52  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 21 is vague and confusing because it is unclear what is meant by ‘determining the presence, absence or one or more characteristics of a target analyte’.  What type of ‘target analyte’?  The specification teaches that the analyte is a nucleic acid, but the claims encompasses much broader. Additionally, where is the pore moving?  Is this in vivo or in vitro?  In what substances? The method claimed is extremely vague and confusing such that it is unclear what type of characteristics are being detected or not detected.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural 
Claim Rejections - 35 USC § 112-Enablement
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 21, 49, 52  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Claim 21 recites: 
21. (New) A method for determining the presence, absence, or one or more characteristics of a target analyte, comprising:(a)    contacting the target analyte with a pore according to claim 17 such that the target analyte moves with respect to the pore, wherein the pore is a homo-oligomer of a CsgG mutant monomer which comprises a variant of the sequence shown in SEQ ID NO: 2, wherein the variant comprises : K94N/Q/R/F/Y/W/L/S-----and (b)    taking one or more measurements as the analyte 
	The instant specification discloses that the mutant pores provide more consistent movement of a target polynucleotide through the pores which allows for improve characterization accuracy.  The mutant pore displays an increased current range which makes it easier to discriminate between different nucleotides and a reduced variance of states, which increases the signal-to-noise ratio.  The mutant pore captures and nucleotides and polynucleotides more easily.  The specification is not enabled for a method of determining the presence, absence or characteristics of any type of target analyte.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  

Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to detecting any target analyte, e.g., anything other than a polynucleotide, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use themethod as instantly claimed. 
Double Patenting Rejection
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
	Claim 21, 49, 52  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,443,097. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim allows for detection of ‘any’ target analyte and requires the use of a specific pore, claim 1 (for instance) of the patented claims allows for the use of any transmembrane pore for characterizing a target polynucleotide and more specific method steps.  Instant claims  are encompassed in the patented method and the scope of the claims are not patentably distinct from one another.
	Claim 21, 49, 52  provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 52-71 of co-pending Application No. 16/572,869 (recently allowed application; no patent number yet).
	. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim allows for detection of ‘any’ target analyte and requires the use of a specific pore, claim 52 (for instance) of the co-pending Application No allows for the use of any transmembrane pore for characterizing a target polynucleotide and more specific method steps.  Instant claims is encompassed in the patented method and the scope of the claims are not patentably distinct from one another.
Claim 21, 49, 52  provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims  64, 66-71 of co-pending Application No. 16/16081894 .

Claim 21, 49, 52  provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 19, 47-51 of co-pending Application No. 16/081891	. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim allows for detection of ‘any’ target analyte and requires the use of a specific pore, claim 19 (for instance) of the Application No. 16/081891 allows for the use of any transmembrane pore for characterizing a target polynucleotide and more specific method steps.  Instant claims 21, 49, 52  is encompassed in the patented method and the scope of the claims are not patentably distinct from one another. This is a provisional non-statutory double patenting rejection.

TD submit ions will overcome the above rejections

Conclusion

Claims 21, 49 and 52 are rejected.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652